 

EXHIBIT 10.2

 

   [ex10-2_001.jpg]      

MFC INVESTMENTS PTY LTD

 

ACN 140 518 181

         

MY PLANNER AUSTRALIA PTY LTD CAN

 

ACN 140 520 225

         

ANVIA (AUSTRALIA) PTY LTD

 

ABN 44 605 782 849

   

 

  AG Edwards Solicitors 1

 

 

Details page

 





 

Date         7th June 2019       Parties        

MFC INVESTMENTS PTY LTD ACN 140 518 181 of C/- SKYRING 6 MOORAK STREET, TARINGA,
QLD 4068.

 

(‘Vendor 1’)

         

MY PLANNER AUSTRALIA PTY LTD ACN 140 520 225ofC/- SKYRING 6 MOORAK STREET,
TARINGA, QLD 4068.

 

(‘Vendor 2’)

 

(jointly the Vendors)

         

Anvia (Australia) Pty Ltd (ABN 44 605 782 849) of 92 ASHMORE ROAD BUNDALL QLD
4217 in the State of Queensland.

 

(‘Purchaser’)

      Recitals     A.   Vendor 1 is the legal owner of 95 Ordinary Shares in the
Share Capital of the Company. Vendor 2 is the legal owner of 1 Ordinary Share in
My Managed Portfolio Pty Ltd ACN 603 301 220.       B.   Vendor 1 is the owners
of 95% of the Ordinary Shares in the Company. Vendor 2 is the owner of 100% of
the Ordinary Shares in MMP       C.   The Purchaser wishes to purchase the
Ordinary Shares in the Company owned by Vendor 1 and the Ordinary Shares in the
MMP owned by Vendor 2.       D.   Vendor 1 has agreed to capitalise certain of
the Loans owed by the Company to associated entities and the Purchaser has
agreed to honour the repayment of those in Schedule 11.

 

Share Sale Agreement AG Edwards Solicitors 2

 

 

Table of contents

 



 

1. DEFINITIONS 4        2. INTERPRETATION 8        3. CONDITIONS PRECEDENT 9   
    4. SALE AND PURCHASE 9        5. SETTLEMENT OF sale of SHAREs 10        6.
WARRANTIES AND INDEMNITIES 11        7. INCOME TAX INDEMNITY 12        8. RIGHTS
AND OBLIGATIONS OF THE PARTIES PENDING COMPLETION 12        9. RESTRAINT 12     
  10. RELEASES 13        11. INTEREST UPON DEFAULT 14        12. DEFAULT BY THE
PURCHASER 16        13. FURTHER ASSURANCE 17        14. GOVERNING LAW 17       
15. COSTS 17        16. NOTICES 17        17. COUNTERPARTS 18        18.
DURATION OF PROVISIONS 18        19. ENTIRE AGREEMENT 19        20. JOINT AND
SEVERAL LIABILITY 19        21. METHOD OF PAYMENT 19        22. NO WAIVER 19   
    23. PUBLICITY 19        24. SEVERABILITY 20        25. ACKNOWLEDGEMENT 20   
    26. TIME OF THE ESSENCE 20 

 

Share Sale Agreement AG Edwards Solicitors 3

 

 

OPERATIVE PROVISIONS

 



 

1. DEFINITIONS

 

In this Deed except to the extent that the context otherwise requires:

 

‘Accounts’ means the audited profit and loss and trading accounts of the Company
for the year ended on the Last Accounting Date and the balance sheets of the
Company as at the Last Accounting Date copies of which have been provided to the
Purchasers;

 

‘Associated Company’ means any corporation, association or firm in which any of
the Vendor or Directors or any corporation which a Related Body Corporate of any
of the Vendor or Directors is, is a shareholder or director, and includes a
Related Body Corporate of any of the Vendor or Directors;

 

‘AFSL’ means the Australian Financial Services Licence with AFSL number 425542
issued by ASIC;

 

‘AR’ means an Authorised Representative authority issued by the Company in terms
of Section 911 of the Corporations Act to a party authorising the Party to
conduct financial services under the authority of the AFSL;

 

‘Anvia Holdings Corporation’ means the listed company on the OTC exchange
identified under ticker OTCPK: ANVV, of 100 Challenger Road, Suite 830,
Ridgefield Park, NJ 07660;

 

‘ASIC’ means Australian Securities and Investment Commission;

 

‘Balance of Settlement Date’ means on or before the 5th July 2019 or as mutually
agreed between the parties;

 

‘Borrowing’ means money borrowed or raised, including rentals under financial
and operating leases and hire purchase arrangements and interest thereon, any
liability under any chattel mortgage, bill of exchange, debenture, note or other
security or under any acceptance credit facility, any liability in respect of
the acquisition cost of assets or services to the extent payable after the time
of acquisition or possession thereof, and any guarantee or other assurance
against financial loss in respect of any money borrowed or raised, interest or
liabilities;

 

‘Business’ means the financial services dealership business of authorising
financial planners conducted by the Company in Australia operated under the
AFSL;

 

‘Business Contracts’ means all agreements, leases, contracts and arrangements to
which the Company is a party, and which are, in whole or in part, executory as
at Completion, other than the Leases;

 

‘Business Day’ means a day on which banks (as that term is defined in the
Banking Act 1959 of the Commonwealth) are open for business in Brisbane and
Sydney;

 

‘Business Records’ means all original and certified copies of the books,
records, documents, information, bills of material, bills of records, recipes,
advertising materials, packaging, accounts and data (whether machine readable or
in printed form) owned by or relating to the Company or the property of the
Company and any source material used to prepare them;

 

‘CAR’ means a Corporate Authorised Representative authority issued by the
Company in terms of Section 911 of the Corporations Act to a Corporate Entity
authorising the Party to conduct financial services under the authority of the
AFSL;

 

‘Company’ means MYPLANNER PROFESSIONAL SERVICES PTY LTD ACN 159 696 830 of C/-
SKYRING 6 MOORAK STREET, TARINGA, QLD 4068

 

‘Completion’ means the completion of the sale and purchase of the Shares.;

 

‘Completion Date’ means 11 June 2019 or such other date as the parties mutually
agree;

 

Share Sale Agreement AG Edwards Solicitors 4

 

 

‘Commissioner’ means the Commissioner of Taxation;

 

‘Confidential Information’ means all knowledge of secret processes, technical
know-how, techniques, discoveries, inventions, ideas, research, engineering and
manufacturing methods, practices, systems, formulae, drawings, trade secrets and
special purpose computer programmes, financial, marketing and other confidential
information and data subsisting in or relating to the Business;

 

‘Confidential Information’ includes, but is not limited to:

 

  (a) the existence and all particulars of this Agreement;         (b) any
information specifically designated as confidential;         (c) information
that, by its very nature, might reasonably be understood to be confidential or
to have been disclosed in confidence;         (d) information that would be of
commercial value to a competitor of the Company;         (e) information
relating to any advice or other service the Company provides, has provided, or
will provide;         (f) information relating to the financial or business
affairs of the Company, including performance or profitability reports, fees and
quotes for services, and details of any transactions in which the Company is,
has been, or may be involved;         (g) Intellectual Property Rights;        
(h) client lists and client information;         (i) techniques, databases,
policies and procedures;         (j) contractual, technical and production
information;         (k) plans, including marketing plans; and         (l) notes
and developments regarding confidential information except for such information
that:

 

  (i) was rightfully in the possession of the Vendor and not subject to an
obligation of confidentiality on the Vendor before the commencement of their
involvement with the Company (as evidenced in writing); or         (ii) is, or
becomes, in the public domain, other than as a result of a breach of this
Agreement by the Vendor;

 

‘Constitution’ means the Constitution of the Company a copy of which has been
provided to the Purchaser;

 

‘Corporation’ means a corporation as defined in the Corporations Act;

 

‘Corporations Act’ means the Corporations Act 2001;

 

‘Corporations Law’ means the Corporations Act, regulations and any Regulatory
Guide issued by the ASIC;

 

‘Employees’ means

 

  A. the persons employed by the Company and engaged in the Business; and      
  B. any person employed by the Company and engaged after the date of this
Agreement but before completion., who was approved in advance by the Purchaser;

 



Share Sale Agreement AG Edwards Solicitors 5

 

 

‘Encumbrance’ means any mortgage, charge (whether fixed or floating), pledge,
lien, hypothecation, title retention or conditional sale agreement, preferential
right, trust arrangement, contractual right of set off, assignment, hire or hire
purchase agreement, option, restriction as to transfer, use or possession,
easement, subordination to any right of any other person and any other
encumbrance or security interest or adverse interest whatever;

 

‘Exercise Price’ means the closing price of shares trading on the OTC as at the
Completion Date;

 

‘Expert’ means an independent third party who will act as an expert and not as
an arbitrator, whose decision will be final and binding on the Vendors and the
Purchaser and whose costs will be borne and paid by the Purchaser and Vendors in
equal shares. If the parties cannot agree on appointment of the expert or the
expert’s remuneration or both, then either party may request the President (or
nominee) of the Law Society of the Jurisdiction to appoint a suitable expert or
determine the expert’s remuneration or both;

 

‘FSG’ means a Financial Services Guide issued by the Company, an AR or CAR
enunciating the services, fees and

 

‘GST’ means goods and services tax, or similar value added tax levied or imposed
in Australia under the GST Law or otherwise on a supply;

 

‘GST Act’ means A New Tax System (Goods and Services Tax) Act 1999 (Cth);

 

‘GST Group’ has the same meaning as that term is defined in the GST Act;

 

‘GST Law’ has the same meaning as in the GST Act;

 

‘Intellectual Property Licences’ means all agreements under which the Company
obtains from any person the exclusive or non-exclusive right to use, but not the
ownership of, any of the Intellectual Property Rights referred to in paragraphs
(a) to (c) inclusive of the definition of that term;

 

‘Insolvency Provision’ means any law relating to insolvency, sequestration,
liquidation or bankruptcy (including any law relating to the avoidance of
conveyances in fraud of creditors and of preferences, and any law under which a
liquidator or trustee in bankruptcy may set aside or avoid transactions), and
any provision of any agreement, arrangement or scheme, formal or informal,
relating to the administration of any of the assets of any person;

 

‘Intellectual Property Rights’ means:

 

  (a) The business names or trademarks owned or used at any time by the Company;
        (b) The Confidential Information owned or used at any time by the
Company;         (c) The patents, patent applications, registered designs,
unregistered designs, copyright and all other similar rights owned or used at
any time by the Company; and         (d) The Intellectual Property Licences;

 

‘In-Specie Shares’ means the ordinary shares traded on the OTC market in the
United States issued by the parent of the Purchaser, to wit, Anvia Holdings
Corporation;

 

‘In-Specie Share price’ means the trading value of the ordinary shares traded on
the OTC in relation to the In-Specie Shares;

 

‘Last Accounting Date’ means 30 June 2018;

 

‘Leases’ means the leases held by the Company of real property;

 

‘Loan’ means the Loan Amount outstanding to the party mentioned in Schedule 11.

 

‘Loan Amounts’ means the Loan Amount;

 

‘Loan Payment’ means the Loan Payment;

 

Share Sale Agreement AG Edwards Solicitors 6

 

 

‘long term contract’ means any contract or agreement between the Company and any
other party or parties (including without limitation of the generality of the
foregoing, any contract or agreement with company officers, trade associates,
trade unions, advertisers, employees, licensors, licensees, suppliers, agents,
dealers, representatives and associations) which cannot be terminated with less
than 30 days’ notice and without penalty;

 

‘MMP’ means My Managed Portfolio Pty Ltd ACN 603 301 220;

 

‘Party’ means any of the parties mentioned in the Recitals, and ‘Parties’ mean
the parties jointly;

 

‘person’ and words signifying persons include individuals, firms, partnerships,
Corporations, bodies politic, associations and governments and governmental,
semi-governmental and local authorities and agencies;

 

‘Premises’ means all the land and buildings owned, leased or occupied by the
Company;

 

‘PPSR Charge’ means first registered charge registered on the Personal Property
Securities Register in terms of the Personal Property Securities Act 2009;

 

‘PPSR’ means the Personal Property Securities Register, a register maintained in
terms of the PPSA;

 

‘PPSA’ means the Personal Property Securities Act 2009;

 

‘Related Body Corporate’ has the same meaning given to that term by Section 9 of
the Corporations Law;

 

‘Revenue Authority’ means any Federal, State, Territory or local governmental
authority or instrumentality in respect of Tax;

 

‘sell’ includes procure the sale of the shares;

 

‘Security Interest’ means any third-party interest or encumbrance of any nature
whatsoever including (without limitation):

 

  (a) a mortgage, charge, pledge, lien, hypothecation or title retention
arrangement;         (b) a right of setoff or right to withhold payment of a
deposit or other money;         (c) a right of any person to purchase, occupy or
use an asset (including under an option, agreement to purchase, license, lease,
or hire purchase);         (d) an easement, restrictive covenant, caveat or
similar restriction over property (except an easement or covenant whose burden
is noted on the certificate of title to the land concerned);         (e) a trust
or other third-party interest;         (f) a security interest within the
meaning of section 12 of the PPSA; and         (g) an agreement to create any of
the above or to allow any of them to exist.

 

‘Shares’ means in relation to Vendor 1, 95 Ordinary Shares in the Company as
owned by Vendor 1, and in relation to Vendor 2 means 1 Ordinary Share in MMP as
owned by Vendor 2;

 

‘SOA’ means a Statement of Advice issued by the Company, an AR or CAR to a
Client of in terms of which financial product advice has been provided to that
Client, irrespective whether the Client accepts the advice;

 

‘Systems’ means all computer and operating systems including those which relate
to accounting, deposits, financial instrument trading activities, invoicing,
debt control, credit control, debt collection, debt recovery, debt adjustment
and all related processes and documentation and includes all data processing
information, storage data and retrieval systems, computer records, software,
tapes, disks, archives, library and all ancillary data systems, documentation
and data storage equipment;

 

Share Sale Agreement AG Edwards Solicitors 7

 

 

‘Tax’ means income tax (including capital gains tax), franking deficit tax,
franking additional tax, pay-as-you-earn remittances, prescribed payments,
withholding tax (including deductions pursuant to the royalty withholding
obligation), fringe benefits tax, customs duty, sales tax, payroll tax, land
tax, stamp duty, financial institutions duty, debits tax, municipal rates and
all other taxes, charges, imposts, duties and levies and any penalties,
interest, fines or other costs relating thereto;

 

‘Tax Act’ means the Income Tax Assessment Act 1936, the Taxation Administration
Act 1953, Income Tax Rates Act 1986 and other rating Acts, the Income Tax
Regulations and related Commonwealth income tax legislation and regulations;

 

‘Total Purchase Price’ means $4,381,305.00 (Four Million Three Hundred and
Eighty-One Thousand Three Hundred and Five Dollars);

 

‘Warranty’ means each of the warranties and representations referred to in
Schedule 1.

 

2. INTERPRETATION

 

In this Deed except to the extent that the context otherwise requires:

 

  (a) words importing the singular include the plural and vice versa and words
importing a gender include the other gender;         (b) a reference to an Act
of Parliament or Code or section or schedule of that Act or Code shall be read
as if the words ‘and any statutory modification or re-enactment of it or
substitution of it’ were added to the reference and includes all statutory
instruments issued from time to time under that Act or Code;         (c) where a
word or phrase is given a particular meaning, other parts of speech or
grammatical forms of that word or phrase have corresponding meanings;        
(d) references to a recital, clause, schedule or annexure shall be construed as
references to a recital or clause of or schedule or annexure to this Deed and
references to this Deed include its schedules and any annexure;         (e)
where a party comprises two or more persons an agreement or obligation to be
performed or observed by that party binds those persons jointly and severally
and a reference to that party includes a reference to any one or more of those
persons;         (f) a reference to any person or a party to this Deed or any
other document or agreement includes its executors, administrators, successors
and permitted assigns;         (g) a reference to a party shall be construed as
a reference to a party to this Deed;         (h) a reference to this Deed or any
other deed, agreement, instrument or document includes a reference to this Deed,
that other deed, agreement, instrument or document as amended, novated,
supplemented, varied or replaced from time to time;         (i) in the
interpretation of this Deed, headings shall be disregarded;         (j)
references to ‘$A’, ‘dollar’, ‘$’ and to any amount not otherwise designated
shall be construed as references to Australian currency;         (k) a reference
to writing includes typewriting, printing, lithography, photography and any
other mode of representing or reproducing words in a permanent and visible form;
        (l) if any day appointed or specified by this Deed for the payment of
any money or the doing of any act, matter or thing falls on a which is not a
Business Day, the day so appointed or specified shall be deemed to be the next
Business Day.

 

Share Sale Agreement AG Edwards Solicitors 8

 

 

3. CONDITIONS PRECEDENT

 

3.1 Completion under this Deed is conditional on and subject to:

 

  (a) A valuation being obtained relating to the value of the Company;        
(b) The Vendors in writing renunciation any right of pre-emption that they may
have as to the Shares;         (c) The Company and the Vendors agreeing and if
needed ratifying the decision to sell the shares to the Purchaser by way of
resolution;         (d) the Vendors and Anvia Holdings Corp executing the
Shareholders Agreement as set out in Schedule 9.

 

3.2 The Purchaser has a right to waive each of the conditions contained in
clauses 3.1(a) to 3.1(c).     3.3 The Parties acknowledge and agree the
existence of each of the Loan as set out in Schedule 11.     3.4 With effect
from Completion the Vendors and the Company acknowledge and agree that:

 

  (a) the Loan in Part B of Schedule 11 shall be capitalised in the balance
sheet of the Company; and         (b) the loans in Part A of Schedule 11 shall
be paid by the Company.

 

4. SALE AND PURCHASE

 

4.1 Subject to Clauses 3 and 5 each of the Vendors agree to sell to the
Purchaser and the Purchaser agrees to buy from the Vendors free from Encumbrance
the Shares together with all benefits rights and entitlements accrued or
attaching to them for the Total Purchase Price. The Total Purchase Price is to
be paid to the Vendors on the Completion Date and the Balance of Settlement Date
in the manner set out in clauses 4.2 and 4.3.     4.2 The Total Purchase Price
in respect of the Shares shall be paid in cash for the amount in proportion to
the Vendors in cash as:

 

Party   Value   Payment Date           Vendor 1   $2,187,902 (Two Million One
Hundred and Eighty-Seven Thousand Nine hundred and Two Dollars)   $1,500,000
(One Million Five Hundred Thousand Dollars) on the Completion Date and the
balance of $687,902 (Six Hundred and Eighty-Seven Thousand Nine Hundred and Two
Dollars) on the Balance of Settlement Date.           Vendor 2   $879,012 (Eight
Hundred and Seventy-Nine Thousand and Twelve Dollars)   $879,012 (Eight Hundred
and Seventy-Nine Thousand and Twelve Dollars) paid on the Balance of Settlement
Date.           Total   $3,066,914.00 (Three Million and Sixty-Six Thousand and
Nine Hundred and Fourteen Dollars)    

 

Share Sale Agreement AG Edwards Solicitors 9

 

 

4.3 The balance of the purchase price shall be paid by the Purchaser causing
Anvia Holdings Corp to issue In-Specie Shares rounded to the nearest whole
number, based on the In-Specie Share Price as it applies on the Completion Date
determined in accordance with clause 4.5, and the exchange rate calculated in
accordance with clause 4.4 and shall be issued to the Vendors as set out below:

 

Party   Value   Exchange rate*   Price of
In Specie Share**   Number of In Specie Shares                   Vendor 1  
$937,672 (Nine Hundred and Thirty-Seven Thousand and Six Hundred and Seventy-Two
Dollars)   As per clause 4.4   As per clause 4.5   Number determined as per this
clause 4.3                   Vendor 2   $376,719 Three Hundred and Seventy-Six
Thousand and Seven Hundred and Nineteen Dollars)   As per clause 4.4   As per
clause 4.5   Number determined as per this clause 4.3                   Total  
$1,314,391.00 (One Million Three Hundred and Fourteen Thousand and Three Hundred
and Ninety One Dollars)            

 

Example: if on the Completion Date the exchange rate of USD to AUD as referred
to in clause 4.4 was USD0.70 =AUD1.00, and the Price of the In-Specie Shares as
determined under clause 4.5 was USD2.20/share, the number of shares to be issued
to Vendor 1 on the Completion Date would be calculated as follows:(AUD) $937,672
x 0.70 = USD 656,370.40 / USD 2.20 per share = 298,350.18 shares , and 298,350
shares would be issued to Vendor 1.

 

4.4 The Exchange rate will be determined with reference to the rate published by
the Australian Taxation Office on the Completion Date.     4.5 The Price of the
In-Specie Shares will be determined by the mean average price applicable for the
thirty days prior to the closing of the OTC Market on the business day prior to
the Completion Date with reference to the In-Specie Share. For avoidance of
doubt the 30-day average will be calculated in accordance with the calculation
set out in Schedule 13.     4.6 The Purchaser agrees that the existing Loans in
Part A of Schedule 11 shall be paid by the Company to the relevant Lender on the
terms of the Loan Agreements evidenced in Schedule 12.

 

5. SETTLEMENT OF SHARES

 

5.1 Settlement of the sale shall take place on the Completion Date (or at such
other time agreed in writing between the Vendor and the Purchaser) at C/-
SKYRING 6 MOORAK STREET, TARINGA, QLD 4068 or at such other place agreed in
writing between the Vendor and the Purchaser.

 

Share Sale Agreement AG Edwards Solicitors 10

 

 

5.2 On settlement of the sale and purchase of the sale of Shares:

 

  (a) The Vendor and/or the Directors shall deliver or cause to be delivered to
the Purchaser duly executed transfers by the registered holders in favour of the
Purchaser or its nominees, duly executed declarations in a form satisfactory to
the Purchaser to facilitate stamping of these transfers and share certificates
in respect of the sale.         (b) The Purchaser shall pay to the Vendor, or as
they shall direct in writing, the sum referred to in subclause 4.2 and transfer
the In-Specie Shares to each of the Vendors as referred to in clause 4.3.      
  (c) The Vendor and the Directors shall procure and cause directors’ meeting of
the Company and MMP to be held at which:

 

  (i) the registration of transfers to the Purchaser or its nominees of all the
Shares shall, subject to payment of any stamp duty on the transfers and to due
execution of the transfers by the transferees (if required), be approved;      
  (ii) there shall be appointed as directors of the Company one person nominated
in writing for that purpose by the Purchaser; and         (iii) David Mardell
resigns as director of the Company and of MMP.

 

  (d) The Vendors shall deliver to the Purchaser a statement in writing
confirming that the relevant Constitutions have been complied with in relation
to the sale of the Shares. The Vendors confirm that there are currently and will
at Completion be no rights of pre-emption in relation to the Shares.         (e)
The Vendor shall deliver to the Purchaser a list of all bank accounts maintained
by the Company and duly completed authorities authorised by the board of
directors of the Company for the alteration of the signatures to the bank
accounts of the Company in the manner required by the Purchaser.

 

5.3 On settlement of the sale, beneficial ownership of the Shares passes to the
Purchaser.

 

6. WARRANTIES AND INDEMNITIES

 

6.1 The Vendor covenant undertake warrant and represent to the Purchaser in the
terms set out in Schedule 1 as at the date of this Deed and separately as at the
Completion Date it being a term of this Deed that each of the covenants,
undertakings warranties and representations are to the best of the Vendors’
knowledge true and correct in every respect and are to be construed separately,
the meaning for each being in no way limited by reference to any other clause or
paragraph.     6.2 Each of the covenants, undertakings, warranties and
representations contained in subclause 6.1:

 

  (a) shall remain in full force and effect on and after the Completion Date;  
      (b) is and shall be given to the intent that liability under it shall not
be confined to breaches of it discovered prior to the Completion Date.

 

6.3 Vendor 1 shall take all steps and provide all information and documents
concerning the Company and the Business as the Purchaser and its advisers may
reasonably require and shall give the Purchaser and its advisors such assistance
and facilities as they may reasonably require to enable them to fully review the
Business, the Company and to investigate the accuracy of the covenants,
undertakings, warranties and representations referred to in this clause.

 

Share Sale Agreement AG Edwards Solicitors 11

 

 

7. INCOME TAX INDEMNITY

 

7.1 Without limiting the generality of this agreement as part of the terms of
sale of the Shares the Vendor shall indemnify and keep indemnified the Purchaser
and the Company (subject to the limitations provided in this Clause):

 

  (a) Against payment by the Company pursuant to the provisions of the Tax Act
of any tax for the Company’s income that has accrued or is charged up to the
Completion Date;         (b) The Vendor is indemnified and held harmless for any
subsequent payment by the Company of any tax for the Company’s income that has
accrued or is charged from and after the Completion Date.

 

8. EMPLOYEES

 

8.1 If any of the persons retained in the employment of the Company from the
Date for Completion are entitled on the Date for Completion to any accrued sick
leave in the event of their absence from work due to illness, the Vendors shall
at the request of the Purchaser reimburse the Purchaser for 95% of any such sick
leave accrued prior to the Date for Completion and allowed by the Purchaser to
any such employee at any time and from time to time during the period of one (1)
year from the Date for Completion at the rate of pay current at the Date for
Completion.     8.2 The Vendors shall arrange that all Long Service Leave
entitlements have been discharged or arrangements made for such discharge at the
Date of Completion.

 

9. RIGHTS AND OBLIGATIONS OF THE PARTIES PENDING COMPLETION

 

9.1 After the date of this Deed and pending Completion the duly nominated
representatives of the Purchaser will be given full access to the Premises and
to all books of account and operational and other records, papers, books and
documents of the Company to allow the Purchaser the opportunity to become
familiar with the Business and the affairs of the Company, and to be informed of
all obligations or arrangements which will or may continue in force after
Completion.     9.2 The Vendors will also provide the information, assistance
and facilities that the Purchaser reasonably requires for those purposes.    
9.3 Until Completion, unless the Purchaser otherwise agrees, the Vendor must
ensure that the Company:

 

  (a) carries on its business in a normal, proper and efficient businesslike
manner and in the ordinary course;         (b) observes its obligations under
Business Contracts and Leases;         (c) use its best endeavours to maintain
the profitability and preserve the goodwill of its business;         (d)
maintains its assets at normal levels;         (e) consults with and obtains the
prior approval of the Purchaser as to:

 

  (i) the formulation and approval of programs and budgets relating to the
Business;         (ii) any new or proposed material alteration to a Business
Contract or Lease;         (iii) a proposed entry into any borrowing facility by
the Company; and         (iv) the conduct or proposed settlement of any
litigation;

 

Share Sale Agreement AG Edwards Solicitors 12

 

 

  (f) provides the Purchaser with copies of all notices of meetings, minutes,
board papers, reports, accounts, programs, budgets and like documents relating
to the Company; and         (g) adopts and implements any existing business
plan,           and the company will not without the prior written consent of
the Purchaser:

 

  (h) increase, reduce or otherwise alter its share capital or grant any options
for the issue of shares or other securities;         (i) alter the provisions of
the Constitution;         (j) declare or pay a dividend;         (k) make a
distribution or revaluation of assets except in the ordinary course of its
business;         (l) buy back its shares;         (m) enter into any abnormal
or unusual transaction which relates to or adversely affects its business or any
long-term contract;         (n) enter into any contract involving total
expenditure in excess of $10,000;         (o) take on or become subject to any
obligation whether of a commercial financial or other nature in excess of
$10,000.

 

9.4 Before Completion the Vendor shall procure that the Company shall not
without the prior written consent of the Purchaser:

 

  (a) Enter into any material contracts or commitments or, other than in the
ordinary course of the Business, incur any material liabilities;         (b)
Hire or terminate the employment of any person employed in the Business or alter
the terms or conditions of employment of any person so employed.

 

9.5 The Vendor shall immediately notify the Purchaser of the happening of any
event (and in any such notice shall give the Purchaser full particulars of such
event) which does or may have a material effect on the profitability or the
value of the Business.     9.6 The Purchaser covenants that it will not enter
any agreement to sell or transfer any of the shares acquired by it prior to the
Completion Date.     9.7 Nothing in this Clause precludes or limits any rights
of the Purchaser to rescind this Deed or claim damages for breach of contract.  
  9.8 Nothing in this clause shall have any effect to the extent that it might
breach or lead to a breach of any provision of the Australian Consumer Law Act
2010.

 

10. RIGHTS AND OBLIGATIONS OF THE PARTIES POST COMPLETION

 

10.1 The Vendor agrees after completion to execute such instruments and deeds
and to perform such acts as will be reasonably necessary to carry out the
provisions of this Agreement and the transactions contemplated by this
Agreement.     10.2 For the period of three (3) years after completion, the
Vendor will provide to the Purchaser or to persons nominated by the Purchaser,
including to the directors and the auditor of the Company, such information and
explanation relating to the affairs of the Company prior to completion as is
reasonably required by the Purchaser for the purpose of litigation or disputes
involving the Company and third parties, and to satisfy the requirements of
taxation and other authorities.

 

Share Sale Agreement AG Edwards Solicitors 13

 

 

10.3 The Purchaser agrees to ensure that the Company will permit the Vendors,
and the Vendor’s authorised agent, for the period of two (2) years after
completion, at reasonable times, to inspect and at the Vendor’s expense to
obtain copies of the Company’s financial and business records, relating to the
period of two (2) years before completion, if reasonably required by the Vendor
for taxation purposes or for litigation between the Vendor and parties other
than the Purchaser.

 

11. RESTRAINT

 

11.1 In consideration of the Purchaser entering into this Deed and to protect
the goodwill of the Company and the Business the Vendor agrees with the
Purchaser that (except to the extent prohibited by the Australian Consumer Law
Act 2010):

 

  (a) this clause shall have effect as if it consisted of several separate
covenants and restraints consisting of each separate covenant and restraint set
out in paragraph (b) combined with each separate period of time set out in
paragraph (c) and of each such separate combination combined with each separate
area set out in paragraph (d) and if any of these several separate covenants and
restraints are or become invalid or unenforceable for any reason then the
invalidity or unenforceability shall not affect the validity or enforceability
of any of the other separate covenants and restraints;         (b) on its own
account, jointly with or on behalf of any other person, firm or Corporation or
as employee, manager, director, shareholder, member, partner, joint venture
participant, consultant, principal, associate, agent, unit holder or in any
other capacity.         (c) Other than in the business conducted by Skyring
Asset Management Limited, which is exempt from the provisions of clause 11 of
this Agreement (Restraint), and without the prior written consent of the
Purchaser the Vendor (and any Related Body Corporation) shall not, whether
directly or indirectly, for the period and within the area specified in this
clause:

 

  (i) undertake, carry on or be financially or otherwise interested in or
engaged in or concerned with any business of the Company or any business which
is directly or indirectly (in whole or in part) competitive with the Business
carry on or be financially or otherwise interested in, whether solely or jointly
with or as partner, associate, agent, shareholder, unit holder or corporation,
or be or become engaged in or concerned with in any capacity whatever, any
business within the defined areas which is or is likely to be during the period
of restraint in competition to any material extent with the Business carried on
by the Company;         (ii) induce or solicit any employee or agent of the
Company or the Purchaser to leave the employment or agency of the Company or the
Purchaser;         (iii) approach or accept any approach from any customer of
the Company or any Related Body Corporate of the Company with the view to
soliciting the business of that customer;         (iv) within each of the
defined areas, carry on either alone or in partnership and whether as principal,
agent, manager or servant or be concerned with or interested in or be a
shareholder in or officer agent or independent contractors of, or employee of,
any firm or company of, or employee of, any firm or company which carries on a
business in competition with the refrigerated road transport business carried on
by the Company;         (v) counsel, procure or otherwise assist any person to
do any of the acts referred to in this paragraph (c);

 

Share Sale Agreement AG Edwards Solicitors 14

 

 

  (d) the periods of time referred to above are:

 

  (i) during the period of 3 years from the Completion Date;         (ii) during
the period of 2 years from the Completion Date;         (iii) during the period
one year from the Completion Date.

 

  (e) the areas referred to above are:

 

  (i) Australia;         (ii) Queensland, New South Wales, Victoria, South
Australia, and Western Australia, Australian Capital Territory and the Northern
Territory.

 

11.2 The parties agree that any combination of the acts referred to in paragraph
9.1(c) –(e) for the separate periods and within the separate areas referred to,
would be unfair and calculated to damage the business carried on by the Company.
    11.3 The parties agree that each separate covenant and restraint in this
Clause is reasonable and that valuable consideration has been received therefore
both directly and indirectly by the parties to be restrained by these covenants
and that each party affected by this Clause has been responsible for and
approves its drafting and considers them to go no further than reasonably
necessary to protect the goodwill of the Business.     11.4 The parties
acknowledge that the Purchaser has suggested that each of the Vendors take
independent legal advice in respect of this clause and each of them has declined
to do so.     11.5 The parties agree that the words ‘directly or indirectly
interested or engaged in or concerned with’ shall all be given the widest
possible interpretation and shall include (without derogation from their
generality) management without salary, advising or influencing a competitive
business on a continuing basis whether for direct remuneration or benefit or
otherwise, or establishing or being interested in or influencing a competitive
business through any association or arrangement with any person, relative,
nominee or trust in or over which any interest or influence (absolute or
partial) is held.

 

12. RELEASES

 

12.1 The Purchaser acknowledges that some of the Directors have granted personal
guarantees securing the liabilities of the Company.     12.2 A list of these
guarantees is contained in Schedule 4.     12.3 The Purchaser agrees to use its
best endeavours to procure releases of these guarantees forthwith upon
Completion.     12.4 In the event that it is not possible to procure such
releases the Purchaser indemnifies and shall keep the Directors indemnified
against all losses, claims, costs, demands and expenses which the Directors may
sustain or incur under these guarantees.     12.5 The Purchaser shall after
Completion indemnify and keep indemnified the Directors against all losses,
claims, costs, demands and expenses which the Directors may sustain or incur
under those guarantees except to the extent that the Directors have been granted
a release of those guarantees.

 

13. INTEREST UPON DEFAULT

 

13.1 If any party defaults for more than 7 days after the due date in the
payment of any money payable under this Deed, that party shall pay interest at
the rate of two percentage points above the rate applicable to 90 day
Commonwealth Bank bills of over $100,000 per annum on the amount in default from
the time it falls due until the default ceases.     13.2 This right to require
payment of interest is without prejudice to any other rights and remedies
regarding that default.

 



Share Sale Agreement AG Edwards Solicitors 15

 



 

14. DISPUTE RESOLUTION

 

14.1 Prior to any action being taken in terms of clause 14 any party (Initiating
Party) claiming that a dispute has arisen must give the other party (Recipient
Party) a Notice setting out the details of the dispute (Dispute Notice).    
14.2 Within five (5) Business Days of service of a Dispute Notice, the Recipient
Party must give the Initiating Party a Notice setting out brief details of the
Recipient Party’s position on the dispute (Reply Notice).     14.3 If the
Dispute Notice and Reply Notice are given, the parties must make senior
representatives with authority to settle the dispute available for the purpose
of meeting in an effort to resolve the dispute. At least one (1) meeting of the
relevant representatives must take place within ten (10) Business Days of
service of a Reply Notice.     14.4 If the relevant representatives are unable
to resolve the dispute within ten (10) Business Days after meeting in accordance
with clause 14.3 above either party will be entitled to appoint an Expert to
resolve the dispute in accordance with the remainder of this clause.     14.5 An
Expert shall be appointed by the parties, or in default of agreement upon such
appointment, either party may refer the matter to the president (or nominee) of
the Law Society of the Jurisdiction.     14.6 The Expert shall:

 

  (a) promptly fix a reasonable time and place for receiving submissions or
information from the parties or from any other persons as he or she may think
fit;         (b) accept oral or written submissions from the parties as to the
subject matter of the dispute within ten (10) Business Days of being
appointment;         (c) not be bound by the rules of evidence;         (d) make
a determination in writing as soon as practicable after being appointed; and    
    (e) act in accordance with principles of natural justice.

 

14.7 In the absence of manifest error or mistake at law, the decision of the
Expert shall be valid and binding upon the parties.     14.8 The costs of the
Expert and any advisers shall be borne by the parties, or as determined in the
discretion of the Expert taking into account the Expert’s decision in the
dispute.

 

15. DEFAULT BY THE PURCHASER

 

15.1 Upon default by the Purchaser under clause 4, all money remaining unpaid or
shares not issued under this Deed shall at the option of the Vendor no longer be
payable or to be issued at the times and in the manner specified in this Deed
but shall become payable or to be issued forthwith and the Vendor may:

 

  (a) sue the Purchaser for damages for breach of contract;         (b) sue the
Purchaser for specific performance on this Deed with damages;         (c) sue
the Purchaser for specific performance on this Deed or damages; or         (d)
rescind this Deed and exercise any one or more of the following remedies:

 

  (i) forfeit any money paid by the Purchaser;         (ii) sue the Purchaser
for damages for breach of contract;

 

Share Sale Agreement AG Edwards Solicitors 16

 

 

  (iii) resume possession of the Shares if they have been delivered to the
Purchaser; or         (iv) resell the Shares with or without notice either as a
whole or separately or by any mode at such prices at such times and places and
upon such terms and conditions as to delivery payment or otherwise and generally
in such manner in all respects as the Vendor shall think fit.

 

15.2 Any deficiency in price arising on any resale referred to in subclause 15.1
together with all expenses of any actual or attempted resale shall immediately
be paid to the Vendor by the Purchaser.     15.3 Such deficiency and expenses
shall, upon non-payment by the Purchaser, be recoverable by the Vendor as and
for liquidated damages and not as a penalty and it shall not be necessary for
the Vendor to tender a transfer of the Shares to the Purchaser.     15.4 Any
increase of price on any resale referred to in subclause 15.1 shall belong to
the Vendor as liquidated damages in addition to any money forfeited under
subclause 15.1.     15.5 The rights and remedies given to the Vendor shall be
deemed concurrent and not alternative.

 

16. FURTHER ASSURANCE

 

Each party shall do everything necessary or desirable to give full effect to
this Deed and shall refrain from doing anything which might prevent full effect
being given to this Deed.

 

17. GOVERNING LAW

 

17.1 This Deed is governed by and is to be construed in accordance with the law
of Queensland.     17.2 Each party irrevocably and unconditionally submits to
the non-exclusive jurisdiction of the Courts of Queensland and the Courts
entitled to hear appeals from those Courts.

 

18. COSTS

 

18.1 Each party shall bear its own costs in relation to the preparation and
execution of this Deed.     18.2 The Purchaser shall pay all stamp duty on this
Deed and on any instrument or other document executed to give effect to any
provision of this Deed.

 

19. NOTICES

 

19.1 A notice required or authorised to be given or served upon a party pursuant
to this Deed shall be in writing in the English language and may be given or
served by facsimile, prepaid post or hand to that party at its address or
facsimile number appearing below or such other address, email or facsimile
number as the party may have notified in writing to the other party or parties:

 

  Vendor 1:

of C/- SKYRING 6 MOORAK STREET,

TARINGA, QLD 4068.

        Email: Cathy@skyring.com.au

 

Share Sale Agreement AG Edwards Solicitors 17

 

 

  Vendor 2:

of C/- SKYRING 6 MOORAK STREET,

TARINGA, QLD 4068

        Email: Cathy@skyring.com.au         The Purchaser:

92 ASHMORE ROAD BUNDALL

QLD 4217

        Email: ali.kasa@anviaholdings.com

 

19.2 A notice shall be deemed, (in the absence of proof to the contrary), to
have been given or served on the party to whom it was sent:

 

  (a) in the case of hand delivery, upon delivery during Business Hours of the
recipient;         (b) in the case of prepaid airmail post, 2 Business Days
after the date of despatch; and         (c) in the case of facsimile
transmission, at the time of despatch provided that following transmission the
sender receives a transmission confirmation report or if the sender’s facsimile
machine is not equipped to issue a transmission confirmation report the
recipient confirms in writing that the notice has been received.

 

19.3 A notice given or served under this Deed shall be sufficient if:

 

  (a) in the case of a corporation, it is signed by a director or secretary of
the corporation;         (b) in the case of an individual it is signed by that
individual.

 

19.4 The provisions of this clause are in addition to any other mode of service
permitted by law.     19.5 In this clause ‘notice’ includes a demand, request,
consent, approval, offer and any other instrument or communication made,
required or authorised to be given under or pursuant to a provision of this
Deed.     19.6 In this clause ‘Business Hours’ means from 9.00am to 5.00pm on a
Business Day.

 

20. COUNTERPARTS

 

This Deed may be executed in any number of counterparts and all such
counterparts taken together shall be deemed to constitute one instrument.

 

21. DURATION OF PROVISIONS

 

The covenants, conditions, provisions and warranties contained in this Deed
shall not merge or terminate upon Completion but to the extent that they have
not been fulfilled and satisfied or are capable of having effect shall remain in
full force and effect.

 

Share Sale Agreement AG Edwards Solicitors 18

 

 

22. ENTIRE AGREEMENT

 

This Deed:

 

  (a) constitutes the entire agreement of the parties as to its subject matter
and supersedes and cancels all prior arrangements, understandings and
negotiations in connection with it; and         (b) may only be altered in
writing signed by all parties.

 

23. JOINT AND SEVERAL LIABILITY

 

The covenants, agreement, warranties, undertakings and indemnities of all or any
of the Vendor shall be deemed to be given jointly and severally and to bind
their respective successors, permitted assigns and legal personal
representatives.

 

24. METHOD OF PAYMENT

 

All payments, other than the In-Specie Share Transfers, required to be made
under this Deed, shall be made:

 

(a)either in cash or by a draft or cheque drawn by a bank as defined in the
Banking Act 1959 of the Commonwealth; or

 

(b)by crediting the account of the recipient (specified for that purpose) with
cleared funds.

 

25. NO WAIVER

 

25.1 The failure of a party at any time to require full or partial performance
of any provision of this Deed shall not affect in any way the full right of that
party to require that performance subsequently.     25.2 The waiver by any party
of a breach of a provision of this Deed shall not be deemed a waiver of all or
part of that provision or of any other provision or of the right of that party
to avail itself of its rights subsequently.     25.3 Any waiver of a breach of
this Deed shall be made by notice in writing signed by the party granting the
waiver and shall be effective only to the extent specifically set out in that
waiver.

 

26. PUBLICITY

 

26.1 Other than as required by the Listing Rules of the OTC and the Corporations
Law no public announcement or communication relating to the negotiations of the
parties or the subject matter or terms of this Deed shall be made or authorised
by or on behalf of any party without the prior written approval of each of the
other parties.     26.2 The OTC announcement to be issued by the Purchaser will
be submitted to the Vendor for approval at least 2 Business Days prior to
release.

 

Share Sale Agreement AG Edwards Solicitors 19

 

 

27. SEVERABILITY

 

The parties acknowledge and agree that:

 

  (a) all the provisions of this Deed are reasonable in all the circumstances
and that each provision is and shall be deemed to be severable and independent;
and         (b) if all or any part of any provision is judged invalid or
unenforceable in all the circumstances, it shall be deemed to be deleted and
shall not affect the validity or enforceability of the remaining provisions.

 

28. ACKNOWLEDGEMENT

 

The parties acknowledge and agree that this Deed has been negotiated without any
reliance upon any statement warranty condition or representation made orally or
in writing by the Company or by any of its officers.

 

29. TIME OF THE ESSENCE

 

Time is of the essence of this Deed.

 

30. ELECTRONIC TRANSACTION ACT

 

For the purposes of section 11 of the Electronic Transactions (Queensland) Act
2001, the Parties consent to being given information by electronic
communication, subject to;

 

  (a) Unless otherwise directed in writing, the information may be given to the
Parties email address noted in the Deed or otherwise given in writing to the fax
or email of the Solicitor for each Party.         (b) In so agreeing the Parties
agree that the Deed may be electronically executed and delivered and that such
execution will be conclusive proof that the Party’s intention to properly
execute and deliver the Deed.         (c) The Parties agree that the Deed will
be deemed to be received on the date that a system’s notification of delivery
and reading of the email is received or in the case of a fax the date the
delivery receipt shows the Fax as received.         (d) The Parties specifically
waive any reliance on an exception or defence that they did not seek to rely on
the execution or delivery of the Deed by electronic means.

 

Share Sale Agreement AG Edwards Solicitors 20

 

 

SCHEDULE 1

 



 

1. The Vendor

 

1.1 The Vendors are duly incorporated and validly exists under the law of their
places of incorporation.     1.2 The Vendors have full corporate power and
authority to own the ordinary shares.

 

2. Due Authority

 

2.1 The execution and delivery of this agreement has been properly authorised by
all necessary corporate action of the Vendor.     2.2 The Vendor has full
corporate power and lawful authority to execute and deliver this agreement and
to consummate and perform or cause to be performed its obligations under this
agreement.     2.3 This agreement constitutes a legal, valid and binding
obligation of the Vendor enforceable in accordance with its terms by appropriate
legal remedy.     2.4 This agreement and completion do not conflict with or
result in a breach of or default under any provision of the Constitution of the
Vendor or any material term or provision of any agreement or deed or any writ,
order or injunction, judgment, law, rule or regulation to which it is a party or
is subject or by which it is bound.

 

3. Accuracy of information

 

3.1 The facts set out in the recitals and in Schedules 1 to 12 are to the best
of the Vendors’ knowledge true, complete and accurate in all respects.     3.2
All information which has been given by or on behalf of the Vendor to the
Purchaser (or to any director, agent or adviser of the Purchaser) with respect
to the shares, the Company or any of the businesses (including under clause 4)
is to the best of the Vendors’ knowledge true and accurate in all respects.    
3.3 All information which is known to the Vendor relating to the shares, the
group companies or the businesses or otherwise the subject matter of this
agreement which is material to be known by a Purchaser of the shares has to the
best of the Vendors’ knowledge been disclosed [in writing] to the Purchaser.

 

4. The Shares

 

4.1 The shares:

 

  (a) sold by Vendor 1 are 95% of all of the issued shares in the capital of the
Company and the shares sold by Vendor 2 are 100% of all of the issued shares in
MMP; and         (b) have been allotted and fully paid up in cash and no moneys
are owing to the company in respect of them.

 

4.2 There are no agreements, arrangements or understandings in force or
securities issued which call for the present or future issue of or grant to any
person the right to require the issue of, any shares or other securities in the
company.

 

5. Group Structure

 

5.1 The Company does not hold or beneficially owns any shares or other
securities in any other body corporate (wherever incorporated) except for shares
held and beneficially owned in each other.     5.2 The shares in all the
subsidiaries which have been issued by the subsidiaries are:

 

  (a) held by and beneficially owned by the company or another subsidiary; and  
      (b) are free from any encumbrance, security or third-party interest.

 

Share Sale Agreement AG Edwards Solicitors 21

 

 

5.3 There are no agreements, arrangements or understandings in force or
securities issued which require the present or future issue of or grant to any
person the right to require the issue of, any shares or other securities in any
of the subsidiaries.     5.4 The Company has not any permanent establishment (as
defined in any relevant double taxation agreement with the country of its
incorporation) or is registered to carry on business outside its jurisdiction of
incorporation.

 

6. Solvency

 

6.1 The Company has not gone into liquidation or passed any resolution that it
be wound up and no application for its winding up has been presented or
threatened nor has any notice or purported notice under Section 459E of the
Corporations Law been given to the Company.     6.2 No writ of execution exists
against any property of the Company.     6.3 No receiver, receiver and manager
or other controller or administrator has been appointed nor is the appointment
of a receiver, receiver and manager, other controller or administrator
threatened, in relation (as applicable) to the shares, the Company or the whole
or any part of the undertaking or assets of the Company.     6.4 No event has
occurred which entitles (or would, with the giving of notice or the lapse of
time, entitle) any person (other than the Company) to appoint or seek the
appointment by a court of a receiver, receiver and manager, other controller or
administrator.

 

7. Subsidiary

 

7.1 The Company:

 

  (a) has no subsidiary;         (b) holds or beneficially owns any share or
other security of any company (other than a subsidiary);         (c) is a member
of any partnership, joint venture or unincorporated association; or         (d)
has any branch or any permanent establishment outside Australia.

 

7.2 The Company is duly incorporated under the Corporations Law.     7.3 The
Company has full power and authority to own its property and assets and to
conduct its business in Australia and does not own property or assets or conduct
any business in any place other than Australia.     7.4 The copy of the
Constitution (or other charter document) of the Company which has been supplied
to the Purchaser and which has been certified by its secretary on the date of
this agreement, is a true copy of the Constitution (or other charter document)
of the Company.     7.5 All the accounts, books, ledgers and financial and other
material records of any kind of the Company:

 

  (a) have been fully, properly and accurately kept and completed;         (b)
contain no material inaccuracies or discrepancies; and         (c) give a true
and fair view of the financial, contractual and trading position of the Company,
its plant and machinery, fixed and current assets and liabilities (actual,
prospective and contingent), debtors, creditors and stock in trade.

 

7.6 The register of members of the Company contains a true and accurate record
of its members from time to time.     7.7 All statutory books and records of the
Company have been properly kept and are up to date with true, complete and
accurate entries and records.     7.8 The Company:

 

  (a) has complied with all legal requirements for the filing of returns,
particulars, notices and other documents with all government and regulatory
authorities (including any relevant stock exchange);

 

Share Sale Agreement AG Edwards Solicitors 22

 

 

  (b) has complied with all legal requirements in relation to the conduct of its
business; and         (c) has conducted its business and its affairs generally
in accordance with all applicable laws, orders, regulations, by-laws and other
requirements.

 

7.9 Since the balance date, no dividend in respect of any capital of the Company
has been declared or paid nor has there been any other distribution of property
or assets to members of the Company since the balance date.     7.10 The
business and affairs of the Company have been conducted in accordance with its
Constitution.

 

8. Business and Assets

 

8.1 Since the balance date, the business of the Company has been conducted in
the usual course and, without limitation, there has not been:

 

  (a) any material alteration to the terms of employment of its directors,
executives or employees;         (b) any liability or obligation incurred or
agreed to be incurred or any assets disposed of or agreed to be disposed of,
otherwise than in the usual conduct of the business;         (c)  any special
resolution passed;         (d) any capital expenditure; or         (e) any
operational expense incurred or agreed to be incurred which is of an unusual
nature or abnormal amount having regard to the customary business practices
applicable to the industry in which the Company operates.

 

8.2 The Company has good and marketable title to all its property and assets
(including its unissued and issued but uncalled share capital) free from any
security or third party interest e and there is no agreement to give or create
any security or third party interest and no claim has been made by any person to
be entitled to an interest of that kind.     8.3 The property and assets of the
Company comprise all of the assets used in connection with or necessary for the
continuing conduct of its business including the benefit of any contract used by
the Company in relation to its business.     8.4 No loan capital or other loans
to the Company is repayable now or on demand or outstanding to any Bank.     8.5
The company has not entered into any offer or other arrangement which requires,
as a term or condition of the supply of goods or services by or to the company,
that the company or its customer acquire or supply goods or services from or to
any other person.     8.6 There are no outstanding commitments for capital
expenditure other than replacements and normal purchases of plant and equipment
in the ordinary course of business.     8.7 The assets of the Company disclosed
in its accounts are used solely by it in the carrying on of its business and
none of these assets are used by any other person (whether in association or
conjunction with it or otherwise).     8.8 There are no PPSR Charges or entries
on the PPSA in favour of any party relating to MMP. The only PPSR Charges in
favour of a party relating to the Company relate to the loans referred to in
Part A Schedule 11, and those Charges will be released upon payment of those
loans.

 

9. Accounts and financial position

 

9.1 The accounts for the Company:

 

  (a) have been prepared in accordance with all relevant legislation and
generally accepted accounting principles and standards applied on a consistent
basis;         (b) show a true and fair view of the financial position and
assets of the Company (and in the case of the company, all the group companies
following consolidation) as at the balance date and of its income, expenses and
results of operations for the financial period ended on the balance date;

 

  (c) are not affected by any unusual or non-recurring items;

 

Share Sale Agreement AG Edwards Solicitors 23

 

 

  (d) take account of all gains and losses, whether realised or unrealised,
resulting from foreign currency transactions;         (e) include all reserves
and provisions for taxes necessary to cover all tax liabilities (whether or not
assessed) of the Company up to the balance date;         (f) include all
reserves and provisions desirable to cover liabilities (including, without
limitation, liabilities for long service leave and annual leave entitlements);
and         (g) make disclosure of all [material] liabilities (whether actual,
prospective, contingent or otherwise) and of every financial commitment of the
Company as at the balance date.

 

9.2 No material changes have occurred in the assets and liabilities of the
Company from those disclosed in the accounts.     9.3 All the debts included in
the accounts owed to the Company have realised, or will (in the ordinary course
of business and in any event within [60] days after each debt first arises)
realise the nominal amounts set out in the accounts (less the total of any
reserves or provisions made in the accounts for bad and doubtful debts).     9.4
All loans shown as assets of the Company are valid and subsisting debts in
respect of which there is no dispute and will realise the nominal amounts shown
in the accounts in accordance with their terms.     9.5 The basis of
depreciation adopted by the Company in the accounts constitutes proper provision
for depreciation and complies with the requirements of all tax legislation.    
9.6 The values attributable to assets in the accounts are not different from the
values of the assets for tax purposes.

 

10. Real Property

 

10.1 The company does not own, hold or is the occupier, lessee or tenant of or
has any interest in any real property except for the property.     10.2 Where
the Company is the owner, lessee or lessor of a property:

 

  (a) the interest of the Company so described is free from any security or
third-party interest except for the Loan set forth in the Schedule to be repaid
by the Purchaser as per Schedule 7;         (b) the property comprises all the
freehold or leasehold properties owned, used or occupied by the Company;        
(c) Where the interest of the Company in a property disclosed is a leasehold:

 

  a. the leave is a valid, legal and binding obligation in accordance with its
terms;         b. the Company has duly complied with and fulfilled all its
obligations and duties under the lease;         c. no event has occurred which
may be grounds for termination of the lease; and         d. there is no
litigation pending or threatened in connection with or arising out of the lease
and no event has occurred and there is no claim in connection with or arising
out of the lease which may give rise to litigation.

 

  (d) The Purchasers will make its due diligence and must satisfy it that there
has been substantial compliance with all contaminated land, dangerous goods and
environmental laws which apply to it relating to the property or any of the
Vendors business, or any other business conducted there at any time and the
Purchaser will not have recourse upon the Vendor or the Company for any breach
subsequent to Completion.

 

11. Contracts

 

11.1 The Company is not party to any long-term contracts other than disclosed in
in Schedule 8, service agreement or any other arrangement other than disclosed
in Schedule 10.     11.2 The Company is not a party to any agreement or
arrangement of which it or any other party is in default or, but for the
requirements of notice or lapse of time or both, would be in default other than
the Loans in Schedule 11.

 

Share Sale Agreement AG Edwards Solicitors 24

 

 

11.3 The company is not a party to any agreement, arrangement or understanding
which contravenes any applicable law.     11.4 The Company has duly complied
with and fulfilled all the obligations and duties that it owes under any
agreement or arrangement to which it is party.     11.5 No event has occurred
which may be grounds for termination of any agreement or arrangement to which
the Company is a party.     11.6 No guarantee, surety or indemnity or letter of
comfort has been given or entered into:     11.7 by the Company in respect of
the discharge of the liabilities or the performance of the obligations (in
either case whether present or future) of any other person; or     11.8 by the
Vendor in respect of the discharge of the liabilities or the performance of the
obligations of the Company.

 

  (a) Every contract, instrument or other commitment to which the Company is a
party is valid and binding according to its terms and no party to it is in
material default under its terms.         (b) The Group is properly constituted
and will continue underwriting the insurance in this jurisdiction, and the
agreements between the Company and the Group are not capable of being terminated
or impeachable by the actions of any third party.

 

12. Intellectual Property

 

12.1 The Company does not own, use or require in its business the use of any
copyright, letters patent, trademarks, service rights, trade names, designs,
business names or similar industrial, commercial or intellectual property
rights, except for the intellectual property.     12.2 The Company does not in
the conduct of its business, infringes or wrongfully uses any confidential
information, trade secrets, copyrights, letters patent, trademarks, service
rights, trade names, designs, business names or similar industrial, commercial
or intellectual property rights.     12.3 There are no users, licensees or
parties with any rights with respect to any of the intellectual property, except
the group companies.     12.4 No disclosure has been made to any person of any
industrial know-how or any financial or trade secret of the Company to a person
other than the Purchaser except as required by law.     12.5 There is no
royalty, licence or any other fees payable in connection with the conduct of the
business of the Company.

 

13. Taxation

 

13.1 All taxation returns required to be made by the Company have been made.    
13.2 All taxation returns made by the Company have been made with true and full
disclosure of all relevant matters.     13.3 There are no outstanding or likely
disputes or questions or demands between the Company and any taxation authority
(whether in Australia, any state of Australia or elsewhere).     13.4 The
Company does not have any liabilities in respect of unpaid or unassessed taxes.
    13.5 The Company will become subject to any tax:

 

  (a) on or in respect of or by reference to profits, gains or income for any
period up to and including the balance date; or         (b) in respect of any
other matter or thing referable to a time prior to, or to any period ending on
or before, the balance date.

 

in excess of the provisions for tax included in the accounts.

 

13.6 The only liabilities for tax of the Company arising since the balance date
are liabilities arising out of ordinary trading activities of the Company.    
13.7 The Company has made a sufficient distribution for the purpose of Division
7 of Part III of the Income Tax Assessment Act 1936 for all years of income up
to and including the balance date to which that division applied.     13.8 The
Company has complied with the provisions of Part IIIAA of the Income Tax
Assessment Act 1936 and has maintained records of franking debits and franking
credits which are enough for the purposes of that legislation.

 

Share Sale Agreement AG Edwards Solicitors 25

 

 

13.9 Except in respect of this agreement, and documents or transactions
contemplated by this agreement, all taxes payable in respect of every deed,
agreement or other document or transaction to which the Company is or has been a
party or by which it derives, has derived or will derive a substantial benefit
have been duly paid and no such deed, agreement or other document is unstamped
or insufficiently stamped.     13.10 All taxes of any nature which the Company
has been liable to pay have been paid.     13.11 All amounts required to be
deducted or withheld by the Company and remitted or paid to a taxation authority
have been so deducted or withheld and remitted or paid.     13.12 The Company
has complied with all its obligations under the Income Tax Assessment Act 1936
(Commonwealth), and the Fringe Benefits Act 1986 (Commonwealth) and all other
legislation relating to tax.     13.13 All GST and Payroll taxes have been paid
and are up to date as at the Completion Date.     13.14 All Superannuation
payments and contributions have been paid and are up to date as at the
Completion Date.

 

14. Compliance with law and absence of litigation

 

14.1 There is no claim, action, proceeding or demand, other than the matters
disclosed in Schedule 6, which may give rise to litigation involving:

 

  (a) the Vendor (either in relation to the shares or the Company);         (b)
a group company; or         (c) the AFSL;         (d) Conduct of an AR or CAR;  
      (e) Regulatory Notice issued by ASIC;         (f) Claim, compliant or
breach claimed by any Party, Client, AR or CAR;         (g) the arrangements or
contract with the Group.

 

14.2 There is no unsatisfied judgment, order, arbitral award or decision of any
court, tribunal or arbitrator against any the Company or the Vendor, other than
the matters disclosed in Schedule 6, or any of the assets of the group companies
or the shares.     14.3 There is no outstanding claim, action, proceeding or
demand current, pending or threatened, other than the matters disclosed in
Schedule 6, in respect of:

 

  (a) the Vendor (either in relation to the shares or any group company);      
  (b) a group company; or         (c)  the arrangements or contract with the
Group.

 

14.4 The Vendor, in relation to the shares, and the Company is not a party to
any contract, agreement, arrangement or understanding which is in breach of any
applicable trade practices legislation nor does the Vendor, in relation to the
shares, engage in any conduct or practice which is in breach of that
legislation, other than the matters disclosed in Schedule 6.     14.5 The group
companies hold all necessary or desirable licenses (including statutory
licenses) and consents, planning permissions, authorisations and permits for the
proper carrying on of their businesses in all their aspects and all of those
licenses, consents, permissions, authorisations and permits:

 

  (a) have been fully paid up;         (b) have been fully complied with;      
  (c) are in full force and effect;         (d) are not liable to be revoked or
not renewed; and         (e) are not subject to any conditions.

 

14.6 There are no facts or circumstances involving the Company or its affairs
which are likely to result in the revocation of or variation in any material
respect of any permit, licence, authority or consent held by it.     14.7 No
permit, licence, authority or consent held by the Company would be adversely
affected by, or liable to be terminated revoked or varied in any material
respect by reason of, a change in the ownership of the Company.

 



Share Sale Agreement AG Edwards Solicitors 26

 

 

15. Insurance

 

15.1 The Company has adequate liability and public risk insurance having
particular regard to its business as disclosed to the Purchaser.     15.2 In
Particular the Company holds Insurance and has maintained the insurance as is
required by the AFSL and Regulatory Guide 126 issued by the ASIC.     15.3 The
Company has not received any demand or had the need to notify the Insurer of any
claim against the cover issued by that Insurer in relation to any matter.

 

16. Profit Share

 

16.1 The Company is not a party to any agreement under which it is or may be
bound to share the profit or pay any royalties or to waive or abandon any
rights.     16.2 No contract, agreement, arrangement or understanding to which
the company is a party provides for any payment or receipt of funds not
accurately reflecting the value on an arm’s length basis of the services or
goods in consideration of which that payment or receipt of funds is made.    
16.3 No contract, agreement, arrangement or understanding of the Company
involves, either directly or indirectly, any offer or payment to any government
official to influence him or to assist in the obtaining or retaining of
business, nor does it involve any offer or payment to any other person while
knowing or having reason to know that all or a portion of the matter offered or
any such payment would be made available or paid to any government official for
those purposes.     16.4 The Vendor has not taken any action so that any person
becomes entitled to receive from the Purchaser or from the Vendor any finder’s
fee, brokerage or other commission in connection with the sale of the shares.

 

17. Financial ServicesFinancial Services

 

17.1 The Company is the owner of the AFSL, and operates in accordance with the
authorisations on the AFSL;     17.2 The AFSL is current and subject to
conditions;     17.3 The Company has in place policies and procedures to promote
compliance with relevant legal obligations for the provision of financial
advice.;     17.4 The Company has appointed the requisite Responsible Managers
that have maintained their qualification, experience and continued professional
development as is required by Regulatory Guide 105 Licensing: Organisational
competence (RG 105);     17.5 The Company has maintained all requisite registers
relating to representatives, AR’s and CAR’s and no Service, Advice or SOA has
been issued other than under the authority of the Company and its AFSL;     17.6
All AR’s and CAR’s hold Regulatory Guide 146 accreditation and are in good
standing with ASIC and have been Monitored, supervised and trained by the
Company in compliance with Regulatory Guide 104 Licensing: Meeting the general
obligations (RG 104) and Regulatory Guide 146 Licensing: Training of financial
product advisers (RG 146);     17.7 All the AR’s and CAR’s hold Insurance as is
required by Regulatory Guide 126 Compensation and insurance arrangements for AFS
licensees (RG 126);     17.8 The Company maintains sufficient insurance and
compensation arraignments in terms of Regulatory Guide 167 Licensing:
Discretionary powers and transition (RG 167)     17.9 The Company has adequate
Compliance and risk management systems in place in order to comply with the
compliance and risk arrangements as required by Regulatory Guide 104 Licensing:
Meeting the general obligations (RG 104) and Regulatory Guide 259 Risk
management systems of responsible entities (RG 259);     17.10 The Company has
maintained adequate technological and human resources as required by Regulatory
Guide 104 Licensing: Meeting the general obligations (RG 104);     17.11 The
Company has systems in place to deal with and manage any conflict of interest in
terms of Regulatory Guide 181 Licensing: Managing conflicts of interest (RG
181);     17.12 The Company maintains Dispute resolution systems that are both
internal and external in terms of Regulatory Guide 165 Licensing: Internal and
external dispute resolution (RG 165);     17.13 The Company complies with the
Conduct and disclosure requirements in that they comply with Regulatory Guide
168 Disclosure: Product Disclosure Statements (and other disclosure obligations)
(RG 168) and Regulatory Guide 175 Licensing: Financial product advisers –
Conduct and disclosure (RG 175).

 

Share Sale Agreement AG Edwards Solicitors 27

 

 

SCHEDULE 2

 



 

Property leased by the Company with particulars of title and encumbrances

 

City Location Description Lease/Tenancy Details Annual Lease Owner Real Property
Description

 

See attached lease agreement

 

Share Sale Agreement AG Edwards Solicitors 28

 

 

SCHEDULE 3

 



 

Plant and Equipment owned by the Company and Plant and Equipment leased by the
Company with particulars of leasing and finance agreements.

 

See attached list of Plant and Equipment.

 

Share Sale Agreement AG Edwards Solicitors 29

 

 

SCHEDULE 4

 



 

Guarantees by Directors

 

No Guarantees

 

Share Sale Agreement AG Edwards Solicitors 30

 

 

SCHEDULE 5

 



 

Trademarks, Business Names etc

 

See attached

 

Share Sale Agreement AG Edwards Solicitors 31

 

 

SCHEDULE 6

 



 

Litigation

 

There is no litigation against the Company

 

Share Sale Agreement AG Edwards Solicitors 32

 

 

SCHEDULE 7

 



 

Employees Entitlements

 

All employee entitlements will be discharged in terms of clause 8.2

 

Share Sale Agreement AG Edwards Solicitors 33

 

 

SCHEDULE 8

 



 

Contracts

 

See attached agreements

 

Share Sale Agreement AG Edwards Solicitors 34

 

 

SCHEDULE 9

 



 

Shareholders Agreement

 

NA

 

Share Sale Agreement AG Edwards Solicitors 35

 

 

SCHEDULE 10

 



 

Service Agreements

 

See attached service agreements

 

Share Sale Agreement AG Edwards Solicitors 36

 

 

SCHEDULE 11

 



 

Part A – Existing Loans Party Loan Amount Howard Family Trust and $156,705.32
Mardell DV Family Trust $156,705.32 Total $313,410.64

 

Part B – Loans on and from Completion to be capitalised in the Balance Sheet of
the Company Party Loan Amount Tba by Balance of Settlement Date Tba by Balance
of Settlement Date Tba by Balance of Settlement Date Tba by Balance of
Settlement Date Total Tba by Balance of Settlement Date

 

Share Sale Agreement AG Edwards Solicitors 37

 

 

SCHEDULE 12

 



 

See attached Loan Agreements

 

Share Sale Agreement AG Edwards Solicitors 38

 

 

SCHEDULE 13

 



 

Calculation of Share Price

 

Share Sale Agreement AG Edwards Solicitors 39

 

 

Signing Page

 



 

SIGNED SEALED AND DELIVERED   ) By ANVIA (AUSTRALIA) PTY LTD   ) (ABN 44 605 782
849) as Purchaser   ) On 7th June 2019   ) In the presence of:   )    
………………………………….       ……………………     Witness    

 

SIGNED SEALED AND DELIVERED   ) By MFC INVESTMENTS PTY LTD   ) ACN 140 518 181
as Vendor 1 and transferee   ) On 7th June 2019   ) In the presence of:   )    
………………………………….       ……………………     Witness    

 

SIGNED SEALED AND DELIVERED   ) By MYPLANNER AUSTRALIA PTY LTD   ) ACN 140 520
225   ) as Company and transferee   ) on 7th June 2019   ) In the presence of:  
)     ………………………………….       ……………………     Witness           ……………………     Witness  
 

 

Share Sale Agreement AG Edwards Solicitors 40

 

 

 